Case 1:20-cv-09586-LAK Document 56 Filed 03/02/21 Page 1 of 2

BEN B. RUBINOWITZ RUBINOWITZ

Poem eet. GAIR GAIR |stoom
wakes ~~ ONASON |HERSHENHORN

RICHARD M. STEIGMAN STEIGMAN & MACKAUF

DIANA M. A. CARNEMOLLA*
PETER J. SAGHIR

 

MARIJO C. ADIMEY* Counselors at Law New Jersey Office
CHRISTOPHER J. DONADIO*

DANIEL L. BROOK, MD, JD 80 Pine Street, 34TH FLOOR ONE GATEWAY CENTER, STE. 2600
RACHEL L, JACOBS New York, NY 10005 Newark, NJ 07102

TEL: 973-645-0581

JAMES S, RUBINOWITZ Tex: 212-943-1090 FAX: 973-622-8160

DAVID H. LARKIN
MICHELLE L. LEVINE Fax: 212-425-7513

www.gairgair.com * MEMBER OF N.Y, & NJ. BARS
ROBERT D. SUNSHINE, MD, F.A.C.S.

March 2, 2021

BY ELECTRONIC FILING
Hon. Lewis A. Kaplan
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street

New York, NY 10007

Re: Anthony Rapp and C.D. v. Kevin Spacey Fowler a/k/a Kevin Spacey
Southern District of New York, Case No. 1.20-cv-09586 (LAK)

Dear Judge Kaplan:

As Your Honor is aware, we represent the plaintiffs, including C.D., in the above-
referenced matter. Please allow this letter to serve as a response to the March 1, 2021 filing by
defendant Spacey, Defendant’s Objections to Plaintiff C.D.’s Submission of Dr. Seymour
Block’s Expert Report in Purported Support of C.D.’s Motion for Leave to Proceed
Anonymously.

It is outrageous that defendant Spacey alleges that the submission of Dr. Block’s expert
report to this Court is untimely and improper. At the hearing on February 23, 2021, the Court
specifically stated that it did not want to render a decision on C.D.’s Motion for Leave to
Proceed Anonymously until after C.D. made his required expert disclosures and the Court had
the opportunity to review same. Dr. Block’s expert report was submitted by C.D. at the request
of the Court, so any intimation that it was done in the name of gamesmanship is simply false.

Defendant’s papers make other uninformed and speculative statements. It is simply not
true that C.D. has widely broadcast or disclosed his allegations to others. C.D. did speak to New
York Magazine in 2017 about his sexual abuse at the hands of defendant Spacey. He did so to
refute defendant Spacey’s assertion in 2017 that the sexual assault on Anthony Rapp was an
isolated drunken incident and to warn others of Spacey’s pattern of conduct. Furthermore, this
was done at a time when C.D. had no recourse to seek justice for the wrong done to him as a
Case 1:20-cv-09586-LAK Document 56 Filed 03/02/21 Page 2 of 2

RUBINOWITZ

GAIR GAIR |stoom
CONASON |HERSHENHORN

STEIGMAN & MACKAUF

 

child. The Child Victims Act, which revived C.D.’s previously expired statute of limitations in
this action, was not enacted until 2019. When C.D. spoke to New York Magazine it was with the
promise — that was kept — that his identity would remain confidential. While this issue was
extensively briefed and heard by the Court at the February 23, 2021 hearing, should the Court
wish to hear from the plaintiff directly, C.D. is willing to appear before the Court for in camera
questioning on this issue.

It is true that C.D. adjourned his deposition date. However, it is not the involvement in
the lawsuit that causes C.D. distress but instead, as the motion papers and supporting
declarations of Dr. Block and Mr. Bonavita make clear, C.D. feels extreme anxiety and
psychological distress at even the thought of being required to proceed publicly in this action.
As a result, C.D. has reluctantly decided that in the event the Court denies his motion to proceed
anonymously, he is emotionally unable to proceed with the action and will discontinue his
claims. Accordingly, C.D. respectfully requests that his deposition and medical exam be held in
abeyance until the Court decides the motion which, we respectfully submit, should be granted.
Indeed, denial of the motion forces C.D. into a Hobson’s choice — reveal to the world forever the
traumatic events suffered as a minor at the hands of Kevin Spacey or abandon his efforts to seek
justice for these egregiously wrong acts.

In reality, the only party engaging in gamesmanship in this litigation is defendant Spacey,
who continues to engage in predatory behavior by using his position of power as one of the
world’s most famous celebrities to intimidate C.D. — a victim of child sexual abuse — into being
silenced.

For all of the foregoing reasons, C.D. asks the Court, based on a consideration of all the
evidence before it, to grant his Motion for Leave to Proceed Anonymously at this time.

Respectfully submitted,
GAIR, GAIR, CONASON, RUBINOWITZ, BLOOM,
HERSHENHORN, STEIGMAN & MACKAUF

ZF /

Peter J. Saghir

Copy to:

Chase A. Scolnick, Esq.
Jennifer Keller, Esq.
Jay P. Barron, Esq.
Erica A. Wolff, Esq.
